Warren E. Burger: We'll hear arguments next in no. 71-107, Atlantic Coast line Rail Road against Erie Lackawanna Rail Road.
Devereux Milburn: Mr. Chief justice and may it please the Court. Your Honors please, I would like to reserve five minutes for rebuttal at the end of my argument.
Warren E. Burger: The white light will signal your time.
Devereux Milburn: The question which this appeal presents to the Court is whether or not this Court should recognize a right to contribution in maritime noncollision cases. An obstacle to granting such a right is Halcyon Lines against Haenn, a famous case. A subsidiary question is whether contribution by the Erie Railroad is precluded by the Longshoremen & Harbor Workers' Compensation Act. An alternative is should the Court of Appeals have applied a New Jersey statue, creating a right of contribution by supplementation. The factual setting in which these questions ought to be decided is relatively simple and can be briefly stated. An action was commenced in May of 1966 against Atlantic by a plaintiff Benazet for injuries he sustained on July 30, 1964. For those injuries, Erie Railroad paid him compensation under the Act. The jurisdiction of the District Court rested on diversity of the citizenship. A box car belonging to Atlantic, but on Erie's tracks and having been in Erie's possession for three days, rolled down the Erie's tracks, across a floating bridge and on to a car float which was floating. Benazet climbed of the back of the box car to adjust the brakes and while turning the wheel, the brake wheel, the foot board gave away, thus throwing his weight backwards against the wheel and the supports of the wheel gave way and Benazet fell to the deck and suffered serious injuries. This occurred after the Atlantic box car had been through many railroads as stated in the brief for Erie Railroad. Erie, although it had a duty to inspect upon receiving the car, did not detect the decay of the foot board or the fissure in the supports of the wheel which could be detected from the ground. The case was -- as was set aside, the case was tried on the grounds that it was a common law tort and a maritime law was not thought off until after the summation by both counsel and just prior to the charge, when a memorandum was submitted that this thing, that the box car was on it was float and not attached to the pier and not attached to the land except by the floating bridge and therefore maritime law applied. Counsel were given from 5 'o clock that evening until 9 'o clock next morning to readjust their thinking and suddenly become experts in maritime law. The District Judge gave a questionnaire to the jurors. The jurors found that Atlantic was negligent. The jurors found that Erie was negligent and the jurors further found that Erie’s negligence was a substantial factor contributing to the injuries of Benazet. The Judge, judge Cooper dismissed Atlantic's third party claim against Erie on the ground that in maritime law, no right of contribution existed and refused supplementation by using the New Jersey Joint Tortfeasor's Contribution Act. The Second Circuit Court of Appeals affirmed while finding that our arguments were appealing, nevertheless stating that they propound by the Halcyon decision of this Court. Certiorari was granted by this court on October 26, 1971. The first problem that we are faced with, obviously is Halcyon against Haenn. That decision decided that a right to contribution had never been extended in maritime noncollision cases. This was true even though such a right existed in collision cases. Furthermore, the court held that this was a subject for Congress rather than for judicial decision.
Potter Stewart: In collision a case it's a fifty-fifty rule, isn't it, regarding --
Devereux Milburn: At present time Your Honor, I believe you have that problem before you on the certiorari of October 26, 1971.
Potter Stewart: (Voice Overlap) ask you whether in your view the decision in that case and how much we have granted certiorari, however it goes with that have a connection or an effect or an impact on this case?
Devereux Milburn: I would say it would have an impact and that if it went to divide the damages in accordance with Fall, in our opinion that is the most just way of deciding these problems and we would have changed our brief and we would change our argument, but we didn't think we could change the entire maritime law, well in one day, until we solve that case.
Potter Stewart: I know it's in your brief, you suggest that we accept the fifty-fifty --
Devereux Milburn: That's because clearly because it was traditional and also because the two dissenting justices in Halcyon came down on that side with three choices or four choices.
Warren E. Burger: How does the jury verdict -- there were special interrogatories to the jury, you indicated.
Devereux Milburn: That is right sir.
Warren E. Burger: Will you relate for me how their response affects this claim that this is a maritime collision and not a railroad negligence case?
Devereux Milburn: Well, I think the only way it affects it, is that it establishes, (a) unfortunately the negligence of Atlantic and (b) the negligence of Erie and the fact that Erie was, it's negligence was a substantial factor in contributing to the injuries of Benazet. Well, I think that, that is important when we get into the active passive arguments which have been used so often in indemnity and in other cases such as this.
Warren E. Burger: But it all becomes simple if it becomes admiralty case, is that it?
Devereux Milburn: It will, I hope Your Honor, if Halcyon -- it will become very simple. Then the damages will be apportioned in accordance with the Fall Enterprise because --
Potter Stewart: Well as I understand it, at this stage of the game, nobody questions the proposition now that this is an admiralty case governed by admiralty law?
Devereux Milburn: That is correct.
Potter Stewart: There is no issue about that?
Devereux Milburn: No issue.
Potter Stewart: Although it was a late little idea in the trial of the case?
Devereux Milburn: Yes, it was.
William H. Rehnquist: You couldn’t apportion damages according to Fall on the basis of this jury verdict, could you Mr. Milburn?
Devereux Milburn: No you could not Mr. Justice Rehnquist. They would have to be a remand through the jury finding.
Byron R. White: You mean, if you did it proportionately?
Devereux Milburn: If you do it proportionately and not divided them -- if you divide them equally, you don't need --
Byron R. White: Is that the usual rule?
Devereux Milburn: Equal division? That is the usual rule in admiralty up until the time that you hear the (Inaudible) case. The Congress --
Byron R. White: What was the cause of -- what kind of a maritime cause of action was it in this case?
Devereux Milburn: A tort case, I don't understand you.
Byron R. White: Well this was a, was this a suit by what against whom?
Devereux Milburn: An injury to longshoremen --
Byron R. White: Was it by a seaman?
Devereux Milburn: No, an injured longshoremen.
Byron R. White: Why was this fellow a longshoremen?
Devereux Milburn: Because he was on the wharf, Your Honor.
Byron R. White: Why – well, why wasn't he a seaman?
Devereux Milburn: He was a railroad worker.
Byron R. White: Alright he was a railroad worker, but he was on a -- wasn't he employed by Erie?
Devereux Milburn: His job --
Byron R. White: Wasn’t he employed by Erie?
Devereux Milburn: Yes sir.
Byron R. White: And Erie owned a ship?
Devereux Milburn: Yes sir, but his job was.
Byron R. White: And he was employed by Erie?
Devereux Milburn: And he was employed by Erie. His job was loading the barge.
Byron R. White: So he was performing the a longshoreman's job?
Devereux Milburn: A longshoreman's job, yes sir.
Potter Stewart: Or maybe Jones Act Seaman's job?
Devereux Milburn: Well, Jones Act had divided damages too, sir.
Potter Stewart: Yes, but because this all came so late in the trial, it wasn't really clear that certainly there would have been and could have been a unseaworthiness claim against --
Devereux Milburn: Erie.
Potter Stewart: Erie, whose barge upon as well as unseaworthiness claim against either both of them under the Jones Act?
Devereux Milburn: That is correct, there wasn’t a --
Potter Stewart: Not on that, probably that isn't laid by both government when the Act was written?
Byron R. White: Well, the Jones Act isn't available for longshoreman, is it?
Devereux Milburn: No sir, no.
Byron R. White: And so a longshoreman, if he sues a shipowner, if a longshoreman sues a shipowner not for seaworthy, but for negligence, what is that, just a maritime cause of action for negligence or can he sue a shipowner for negligence?
Devereux Milburn: He can sue a shipowner for unseaworthiness.
Byron R. White: I know but, how about negligence?
Devereux Milburn: We wouldn't need negligence on unseaworthiness because our support without --
Byron R. White: No, but here is a longshoreman suing a shipowner?
Devereux Milburn: Not in our case, no sir.
Byron R. White: But, could he have sued the shipowner --
Devereux Milburn: He could have sure the --
Byron R. White: -- for negligence?
Devereux Milburn: I don't know the case that says he could have sued the shipowner on negligence, but he could have sued the shipowner for unseaworthiness because as soon as the sign of the negligence without fault.
Byron R. White: I understand that but the liability you established here was for negligence?
Devereux Milburn: Yes sir.
Byron R. White: Yeah, and you want to assert that against Erie?
Devereux Milburn: Yes sir.
Potter Stewart: Anybody on board a ship can sue for negligence under Kirmark (ph).
Devereux Milburn: That's right.
Potter Stewart: Regardless of any employment relationship?
Devereux Milburn: Yes sir. Now, if I could spend a very few seconds on lack of congressional activity, we didn't have it, there isn't any. Two decades have passed since the Halcyon decision. There have been bills in Congress which are in the briefs which indicate that in a periphery sort of a way, this was considered. It was put in Bills but it was never reported and never amounted to anything. This is understandable probably because of the decision in the Ryan case which followed the Halcyon case by some two years and in the Ryan case which I am sure Your Honors are familiar with, an indemnity was found by an implied warranty on the part of the stevedore and the shipowner recovered from the stevedore. This relieved the shipowner in most cases of his absolute liability and his failure to be able to contribute -- to obtain contribution from the stevedore company. Now I think, that though there are -- that the Ryan case explains that I think, in our brief you will find a footnote which indicates that far from coming in to argue about Halcyon, they came in to say that the whole unseaworthiness theory was wrong and a Bill should be introduced to eliminate that. But, we do not have any congressional action in the last two decades which would change the result of Halcyon. I think our answer to that is contained completely in our quote from Maragni (ph) which appears in our brief. I think, that in the interest now of symmetry and the Maritime Law, it is time for this Court to create such a right, to recognize a right of contribution in cases similar to this. Now if I might spend just a second on the history of Halcyon and that line of cases. It started, because I am sure you know with the (Inaudible) case and then through Sieracki to Halcyon and from Halcyon to Pope & Talbot. A great deal was made of the Sieracki case, I would like to just point out one difference between that case and our case. There was a great deal of language there and there is a great deal of language in all these cases on this point about the absolute liability of the shipowner and the non-delegable character of that liability. Many cases go off on that line that we cannot let him pass on any part of his liability because if he does so, he will not have a safe ship. He will not have the incentive to have a safer ship.Well, the difference is that we are not the ship owner, Erie is the shipowner. We don't have that, we don't have liability without fault. Erie is the one that has that and I think that that to some extent distinguishes Sieracki and Pope & Talbot, and to some extent Halcyon. Now, when they get to -- through Halcyon and Pope & Talbot, the law suddenly takes a bend to the right. The shipping industry, the Maritime law finds the Halcyon case hard to stomach and instead of that it develops the Ryan Theory and the Ryan Theory came two years later, decided by Mr. Justice Burton who had dissented in Halcyon. The Ryan case, developed a theory of Indemnity and said that the Stevedore had an implied warranty, had given an implied warranty for workmen like service. In some cases, there was a written warranty of working rights service, but in the Ryan case, it was an implied warranty of workmen like service. From Ryan, we went to Weyerhaeuser against McQuinn (ph). There, the indemnity held even though it was equipment that was used negligibly by the Stevedore and had said in that case, this Court said in that case, that not even the negligence of shipowner would defeat this claim of indemnity against the Stevedore. That was the case that also said that the active, passive concept of negligence was not important and it was in opposite in cases such as that we have here. After that, we have the Fisser case, the Crumady against Fisser, where even their equipment that was thoroughly in use, in a faulty manner by the Stevedore was supplied by the shipowner. Then in Boudoin, we have the warranty not only running to the shipowner but it went to the consignee of the cargo, and finally in Ataya (ph), we reached the conclusion that the Stevedore was liable for indemnity even though he had not been negligent himself. The next case which came along and which really is where we are at present moment was the Federal Maritime against Isbrandtsen, which suddenly showed the opposite side of the coin. This case suddenly said, that the shipowner might owe some duties itself. They did owe a duty to the Stevedore. In that case, where they said, all the duty to the Stevedore and it's last sentence said that it did not judge at that time, between the liability of the Stevedore for indemnity and the negligence of the shipowner for violation of his duty to the Stevedore and it left it at that. Now the Isbrandtsen case pointed out that there was no quid pro quo running between these two people, the Stevedore and the shipowner. There is a quid pro quo running between the stevedore and his employee and that is contained in the Longshoremen's Act. He gave up and he accepted the Stevedore absolute liability and in return for that, he gave, he received a limitation of his damages. Now, that Isbrandtsen leads us to looking for a possible solution, I might just add one other line of cases running out of Halcyon which is the Fifth Circuit, the Horton and now the Second Circuit with its latest Moragne case. All those cases interpret Halcyon as being limited towards facts, as holding that there is only -- no right to contribution when one of the parties is barred -- his limitations, his liabilities is limited is limited by Statute. Now we have maintained and said throughout in our brief that the liability of Erie in this case is not limited by statute or is not exclusively set by the statute. As I stated before Benazet has right to sue Erie for unseaworthiness and if he did sue on this -- based on the Yaka and the Jackson against Lykes cases, if he did sue Erie and was successful, it could recover in addition to its payments under the Longshoremen's Act. We therefore could extend the Cotton and Watz and Moragne case in such a way is to avoid Halcyon and say that Halcyon is limited to its facts and here the liability is not limited and only under the act, but there was also the unseaworthiness liability. On the other hand by so doing, we will avoid the frontal attack on Halcyon which we feel is so necessary at this time. Now as was stated in the Ataya case, contribution is based on law and indemnity is based on a contract theory. Both are unjust. I don't say contribution is unjust but the denial of the right of contribution and indemnity are unjust in that both put 100% of the liability on one side or on the other, unless of course the indemnity is set by a written contract. Now, that brings me to a interesting case which is annexed to applied brief as an appendix, Dole against Dow Chemical. That case was decided by the New York Court of Appeals within the last week or so, came out with in the last week or so. In that case the manufacturer manufactured an insecticide or a powder of aerosol of one kind or another and the user sprayed the room and shortly that after his employee walked in and died because of the effects. The user claimed that, there wasn't on the can how it should be used, the manufacturer said it was on the can, you didn't use it rightly, you should have aired the room. Judge Began (ph) in that case threw aside all considerations of active and passive negligence and that case was a natural for active and passive negligence in an indemnity case. But he threw that aside and he decided that he was going to fashion a new remedy and that remedy was going to be decided upon where did the fault lie and if the fault was evenly divided or unevenly divided in either case, he was going to decide where the fault lay and at what percentage and at what proportion and in that way distribute it. Now, he talks in the language of indemnity, but he comes out with a result of the contribution and quite frequently during his opinion, he certainly stops talking about indemnity and talks about contribution, but it is the result that we are particularly interested in. It is the discarding of the active-passive theory and the idea of sitting down and looking at this problem, if negligence was against -- now you ought to pay in proportion of how you -- in proportion which you are negligent. And we recommend the consideration of that decision as a solution, as a cutting of this knot between indemnity a 100%, and denial of contribution a 100% and let the damages for wherever this Court will decide within the next few weeks, either equally divide it if it is a maritime or in some other way depending on (Inaudible) case. Now, one thing about the Dole case that I would emphasis is, at the end, he ends up with a tort solution and this is a tort case and his was a tort case and you ought to have a tort decision dividing the remedies equally or unequally in accordance with Fall but you should not -- these cases should not really be decided on the basis of contract and implied warranties. Now, the next problem that arises is the Longshore and Harbor Workers Act and its language which might to some at first blush indicate that it was exclusive -- that it was the exclusive liability of the Erie Railroad. I would say, that there are three reasons why -- not reasons but three reasons why this was not necessarily true. It was decided in the Ryan case that the act did not -- was not exclusive and in Weyerhaeuser against United States case, it was decided that it was said our act, The Longshore act is virtually identical with the Workmen's Compensation Act, the Federal Employees' Compensation Act which is under consideration there, and that didn't bar what we are asking for and thirdly, there is no principle of court that we are saying as they said in the New York case and as was indicated in Isbrandtsen that we have a separable, legal entity of rights here. We have got Atlantic against Erie, Erie against Atlantic, all Mr. Benazet does really in this case is to measure the damages which are to be apportioned.
Warren E. Burger: Mr. Milburn you are now using your rebuttal time. Mr. Prettyman.
E. Barrett Prettyman, Jr.: Mr. Chief Justice, may it please the Court. I am Barrett Prettyman and I represent the respondent the Erie Lackawanna Railway in this case. I think there is something superficially appealing about the proposition advanced by petitioner here. We have two people at fault plus petitioner, make them divide the damages which are due to injured party. Well, it's not so simple and I think once we will get into it, I will show that it's not so appealing either. Let's look first to see how the rule would operate within the specific facts of this case and then let's see how they would operate generally. There were two serious defects in this railroad car which was owned by Atlantic and both of these defects were at least two years old. During those two years, this boxcar had been in the possession of 49 different railroads. It had been in the possession of 7 railroads as often or more often than it had been in the Erie's possession. It had been in Atlantic's own possession eight times, twice as many as it had been in Erie's. More importantly, it had been in Atlantic's repair shop for other repairs, at least four times during this period and there were three additional inspection reports by Atlantic, one of them within seven weeks of this accident. It had never been in Erie's repair shop. Now, the test -- the relevance of that is this. The testimony shows that the owning railroad has a very special duty in regard to its own cars.
Warren E. Burger: How long had Erie had it again?
E. Barrett Prettyman, Jr.: Three days. The only railroad when it has its car, now this is not just in the repair shop, but when it gets hold of its own car, it looks for cardable (ph) damage, damage which was done by others and should have been repaired by others, it wasn't. It looks for excessive wear and tries to anticipate excessive wear. It looks also at empty cars and this is important because in this case for example, the car was full. We couldn't have looked inside and while the particular defect happened to be outside, it indicates the only railroad has more of a chance to review the damage to a car and moreover, once the car goes into the repair shop, it gets a complete inspection supposedly from top to bottom. Thus while the normal inspection of a braking system which is done by a car into its possession, the car happens to fall, is a two minute examination, normally walking around the car and inspecting things on sight. The owning car has a special duty to look at its own cars and particularly when it's in his own repair shop and remember this car was in Atlantic's own repair shop four times during this two-year period. It was pure happenstance, that this accident happened while the car happened to be in Erie's possession, rather than somebody else's, one of these 48 other railroads. There was nothing wrong with the car float or a car barge which was what Erie, Erie owned here, nothing wrong with that. There is no evidence that Mr. Benezet, who was Erie's employee was negligent, or contributorily negligent, in fact, the jury said no he wasn't. There was no evidence that any other Erie employee was in anyway negligent either. This accident could as easily have happened on any other person's properties as Erie's. Following the accident and here is rather unique point going to your point Mr. Justice White, following the accident, Erie promptly paid Mr. Benazet over $11,000 under The Longshoremen & Harbor Workers' Act. And I think one of the interesting facts here is that you have a man, who was paid under the Longshoremen's Act, treated as a Longshoremen and yet if he is a ship owner, why isn't he a crewman and if I may very respectfully suggest that this is one of a number of reasons why, my own view is that this is quite an inappropriate case to decide this far-reaching question of Maritime law because you do have this confusion between things like the Safety Appliance Act and the Longshoremen's Act and so forth, in this particular rather peculiar incident where you have railroad car sitting on a car bridge. Maritime law --
Potter Stewart: We order our rules of work against Pennsylvania Railroad.
E. Barrett Prettyman, Jr.: And which is precise the end-point.
Potter Stewart: I know, maybe that's what causes at least some of the problem here.
E. Barrett Prettyman, Jr.: Well, I might say --
Potter Stewart: May be he is asking us to overrule (Inaudible).
E. Barrett Prettyman, Jr.: No sir, and as a matter of fact, both parties agree that Maritime law applies, but you do have these rather peculiar facts over and above your normal Maritime time situation, including trying to figure out which party is equal to the Stevedoring company and which party is equal to the shipowners. Now I want to emphasize that in paying under the Longshoremen's Act, Erie had no choice. This was an absolute duty and without relation before, no normal defenses applied, such as the fellow-servant or assumption or as a contributory negligence. Now, we had to pay that money without regard to anything. We had to pay it and we paid it and that money has been paid. Now, those are the facts against which, we approach the law in this case.
Potter Stewart: And that you were liable for is simply because of the employment relationship and he was injured in the course of his employment?
E. Barrett Prettyman, Jr.: Correct, correct.
Potter Stewart: And was a Longshoreman?
E. Barrett Prettyman, Jr.: And it was the Longshoremen, that's correct. Now, to turn to the law, there was no contribution as you know, in common law and then the courts fashioned an exception in collision cases. What Halcyon did really, was to extend, was to refuse to extend this particular exception to noncollision cases. Why? Well I think it did so for a very good reason. Congress had repeatedly legislated in this field. Harbor Workers' Act, Harbor Act, Jones Act, Public Vessels Act, Death on the High Seas Act, Extension of Admiralty Jurisdiction Act, Limited Liability Act and yet it had repeatedly refused to provide for contribution. If there really was a need for contribution, said this Court in Halcyon. Let Congress provide for it. Congress is better suited to say, not only whether contribution ought to be provided, but also if so, what measure of contribution should be provided, that is equally divided, proportionate or as the Court of Appeals said in Halcyon, limited by the amount of compensation, which the employer would have paid, if in that case, he had paid it. The Court pointed out that there are awful lot of people interested in these admiralty matters and they could present their diversion views to Congress and these views could be reconciled. Now that was 20 years ago. Congress has refused to change the Halcyon Rule. Where are all those people who were so quick to find Maritime abusive, the insurance companies, Maritime administration, Interior, Treasury, Justice, Commerce Department. Insurance companies as I said, Shipping and Stevedoring companies union. They have not come forward to complain about the Halcyon Rule. It is true, as we stress that Congress has introduced Bills which we think would have the effect of changing Halcyon, but the interesting thing about it is that the reports on those Bills not only indicate that Congress didn't have in mind changing Halcyon, but more importantly, none of those Bills have even gone out of committee. Congress is satisfied with the Halcyon rule as established by this Court. Now as a matter of fact, I was informed several days ago that on May 2, S525, which was introduced on behalf of the administration will have hearings in the Congress and with the Chief Justice's permission, I would like to submit copies. Mr. Chief Justice, if I may, of that Bill to the clerk, copies, I have given copies today to my opponent. That bill would make a compensation the exclusive remedy by anyone against any employer and this even would include indemnity. Secretary of Labor as I understand would testify first on May 2. So this is hardly a dead issue in Congress. This issue, which this Court said in Halcyon was peculiarly one for the Congress, is actively under consideration. I would next like to point out that even if Halcyon were restrictive in some way, there would be no contribution here. In Halcyon no compensation was paid. The injured worker sued the shipowner, which impleaded the employer and the Court of Appeals held that the employer was liable in contribution only for the amount it would have paid in compensation, if the employee had elected to sue for compensation, but in this case, Erie has already paid compensation. So even if the Halcyon rule is restricted back to the view of the Court of Appeals in that case, Erie still owes nothing here. Secondly, in Halcyon, the employer was the real party at fault, not the shipowner. The jury found in that case that the employer was 75% negligent and here of course the situation is reversed. So if the court adopted a rule of contribution, which was designed to make sure that the chief wrongdoer will not be immune from all liability, which really happened in Halcyon, that purpose would not be served by contribution in this case. But in any event we claim that Halcyon shouldn’t be cut back, much less to overruled. Barring contribution is entirely consistent with established law. Unlike indemnity, contribution is based on joint liability as joint tortfeasors to a common injured party resulting from a single tort. This Court has made that distinction many times. There is no such joint liability here. Erie’s obligation without regard to fault to this injured party was to paying compensation under the Act, which it did. Mr. Benazet, the injured employee could not have sued Erie for negligence. With all due respect, Mr. Justice Stewart indicated a minute ago, that the court had established that anyone could sue for negligence, that is accurate with a single exception [Attempt to Laughter]. Here the Longshoremen cannot sue his employer for negligence. The furtherest the Court is gone in the Yaka and Lykes brothers case is to say that he can sue for unseaworthiness if the employer is also the owner of the vessel and the employer is solely responsible. But there is a large difference between suing for unseaworthiness and a suing for negligence. On negligence, we are absolutely protected by the specific words of this Act. The Act could hardly be clear in regard to that. Therefore, contribution is totally inapplicable here. Now as to the equities of this situation, a strongly favor of Erie and I would like to point --.
William J. Brennan, Jr.: Mr. Prettyman, if I may -- I think you mentioned earlier there is another Bill pending in Congress?
E. Barrett Prettyman, Jr.: Yes sir and I am going to submit that to the clerk and --
William J. Brennan, Jr.: And then you said something, you suggested that they -- or there is a committee hearing or something else?
E. Barrett Prettyman, Jr.: There is a committee hearing set for May 2.
William J. Brennan, Jr.: Now what’s the thrust of the Bill?
E. Barrett Prettyman, Jr.: The thrust of the Bill would provide that no one can recover against the employer who has paid compensation at all that is either in contribution or indemnity, it doesn’t use those words, but it in effect, makes compensation the exclusive remedy, would affect even this Court’s indemnity cases really. Because it would -- what it would really do is to make explicitly clear that the Act means what a lot of us had assumed [Attempt to Laughter] that meant originally and that was that when you pay compensation, that's it.
William H. Rehnquist: Before this court spoke?
E. Barrett Prettyman, Jr.: Yes sir. [Attempt to Laughter] Now the same argument, precisely the same argument that Atlantic is making here in terms of the equities, that was made by the shipowner in Pope & Talbot v. Hawn. I would like you to refer very specifically to that case because in that case here’s what the shipowner argued. He said to allow the employee to get full recovery and then to pay over to his employer, what he had received in contribute -- in that compensation, would reward the employer who had also been negligent, that was precisely the argument that he made. This Court said no, the Act intends that employers who are absolutely liable to employees for compensation being protected. Therefore if the Court overrules Halcyon, it's also going to have to rule this portion of Hawn as well. Moreover, it’s simply not fair to impose contribution in this case for this reason. Here, Erie and Atlanta of course happen both to be parties, but in another cases, where the employer recovers against the third-party, that third-party can turn around and sue the employer later for contribution, doesn’t have to be on the same suit and when it does, the employer is not allowed many of the normal defenses, including statute limitations. The burden in these cases, we submit, should fall on the responsible party. There’s no question here as judge Cooper found that there was no intervening cause between the negligence of this boxcar’s owner and the accident. More importantly, the burden and this is something that's been developed in your recent cases, the burden should fall on the party best able to prevent the accident. This theme runs through so many of your recent opinions. Isn’t that what we’re really trying to do here. We're going to talk about the acts of equity, trying to prevent the accident itself. If Atlantic can get contribution from Erie, when Erie's only fault, only fault was a failure to inspect. That's what the pleading even said on behalf of Atlantic, that’s all we were ever charged with, was a failure to inspect. I see no reason why we couldn’t bring in the other railroads as well, rather Atlantic could bring in the other railroad as well, who had had this car in their possession and further dilute its responsibility. But even if it splits only with us, the net effect is to give comfort to this one party best able to cure the defects in this boxcar and that's its owner. If you gave contribution in this case, you would be saying that Atlantic doesn’t owe a $100,000 of this judgment, even though for two years it allowed its own boxcar to stay in this condition and even though it had this boxcar in its possession 8 times in its own shop, four times, and never could detected this condition in its own boxcars. Now I would like to point out to you in the light of the rather simplistic argument that you should simply allow contribution to some of the difficulties and a few other things that you will have to face if you say that it is applicable to this case. First, if you decide that contribution is not absolutely barred as a kind of general proposition, then you’re going to have to face the question that would not have to be decided in Halcyon and that is does the Harbor Workers' Act bar contribution where the employer has paid compensation? Again, I can only say, I am not going to read it to you, you’re familiar with it, the language is absolutely clear and no case I emphasize by this Court is held to the contrary. Secondly, if for some --
Potter Stewart: Well, we held that -- in Yaka, we held that the language didn’t seem, didn’t mean what you say very clearly seems to mean?
E. Barrett Prettyman, Jr.: I address myself and that why you acknowledge in that respect.
Potter Stewart: I said we, I meant the Court --
E. Barrett Prettyman, Jr.: Yes. In the Yaka and Lykes brothers, with right respect I suggest that Court didn’t go that far. What it said was that the Longshoremen could sue for unseaworthiness, but only in the situation where the employer was also the shipowner and was solely responsible. In both those cases, the shipowner was solely responsible of the act. It did not address itself to the negligence question and neither did the (Inaudible) case which involved the invitee. I suggest that the Court has never held that -- against the language of the Act, that you can sue for negligence which is an entirely different thing.
Byron R. White: Wasn’t the critical thing in the Reed -- in the Yaka that the shipowner was being sued not as a longshoremen but as a shipowner?
E. Barrett Prettyman, Jr.: Yes, that's right, really.
Byron R. White: And that the Longshoremen was an act protected -- Longshoremen, that's a Stevedoring company.
E. Barrett Prettyman, Jr.: Yeah, yes.
Byron R. White: That was a shipowner.
E. Barrett Prettyman, Jr.: Yes, that's quite--
Byron R. White: Well, why wouldn't the same approach permit the suit for negligence against a shipowner, rather than against an employer?
E. Barrett Prettyman, Jr.: Because in the shipowner situation, you really -- you have a non-delegable duty or as the owner of the ship in regard to unseaworthiness, but you can in turn, turn around and get indemnity by bringing in the real party in interest. Now in this case, you are suing directly for negligence presumably, the party --
Byron R. White: As a shipowner?
E. Barrett Prettyman, Jr.: As a shipowner, that's right, which you see has a peculiar proposition here as that you have got a longshoreman who is also [Attempt to Laughter] a seaman, in the sense that he is the employee of the -- I also would like to point out that in the Yaka and Lykes brothers, no rights were established in third-parties at all. This related entirely to the suit directly between the longshoreman and his employer. No rights and third-parties were established. So that we have the additional distinction, not only was it a suit for unseaworthiness, not only was their sole responsibility, but here, we're really talking about even if you have the suit, even if you allow the suit for negligence on some theoretical ground, aren't you then face to face with the language of the statute, that is despite some theoretical right to sue when the statute says, that compensation shall be the sole remedy against the employer, aren't you face to face with the statute -- ?
Byron R. White: Yeah, but the Longshoreman's Act doesn't deal with the shipowners liability?
E. Barrett Prettyman, Jr.: Well the Longshoremen's Act Your Honor --
Byron R. White: The Longshoremen's Act doesn't prohibit recoveries against the shipowner, does it?
E. Barrett Prettyman, Jr.: Well, I'm sorry, but I respectfully disagree with that. The language --
Byron R. White: I would suppose you would --[Attempt to Laughter]
E. Barrett Prettyman, Jr.: The language Your Honor, let me just find the language here. Can I have that --? The language says, “the liability of an employer prescribed in Section 904, shall be exclusive and in place of all other liability of such employer to the employee, his legal representatives, husband or wife, parents, dependents, next of kin and anyone otherwise entitled to recover damages from such employer at law or an admiralty on account of such injury or death.” Now what could be clear than that. If you allow contribution after Mr. Benazet has recovered for negligence against Atlantic, if you allow contribution, you're allowing it not on an indemnity theory, that to somehow there is -- something owing as between Erie and Atlantic, because there isn't. You are allowing it because of the common tortfeasor status to Mr. Benazet. It is only through his recovery against Atlantic that somehow we would have to owe Atlantic something. This is not indemnity, Atlantic specifically said in this suit that we did not owe them for indemnity. They are not saying we warranted anything or we owe them some duty. They're saying that because we have to pay Mr. Benazet, because we are negligent to Mr. Benazet, you as a joint tortfeasor owe us compensation. The statute specifically says that our liability should be exclusive not only to him, but to anyone otherwise entitled to recover damage on account of injury. I just can't imagine how language could be more specific than that.
Byron R. White: But if this barge had been owned by somebody else, this longshoreman that have sued the shipowner is negligent?
E. Barrett Prettyman, Jr.: You mean that -- not his employer, sued? Yes, certainly.
Byron R. White: But if his employer happens to own the boat, or own the ship. You say --
E. Barrett Prettyman, Jr.: He did sue somebody else. He sued Atlantic, which was not the shipowner and he did recover. And now the shipowner -- now the non-shipowner so to speak, the third-party, normally let's say the Stevedoring Company, is attempting not to get indemnity from us, because of something that we owe directly to them.
Byron R. White: Yes.
E. Barrett Prettyman, Jr.: They're saying because of the common liability as joint tortfeasors to Mr. Benazet, and that's precisely what the Act says you can't do.
Thurgood Marshall: Does the whole position of the petitioner depend on joint tortfeasors, -- they started out there and then they got over on this and if you are not one of the joint tortfeasors, does not the whole thing correct?
E. Barrett Prettyman, Jr.: Exactly Your Honor. We are not a joint tortfeasor, solely because of the kind of idea that even if you allowed contribution here, we are going to get indemnity from them because that's precisely what you allow in these cases. Do you want me to continue Your Honor?
Warren E. Burger: There is a minute left.
E. Barrett Prettyman, Jr.: Alright, Your Honor.
Warren E. Burger: If you prefer to bring it all over in the morning -- if you are on a new subject matter?
E. Barrett Prettyman, Jr.: I was about to start something new Mr. Chief Justice.
Warren E. Burger: Then we will resume there tomorrow morning.
E. Barrett Prettyman, Jr.: Thank you.